                            James N. Fincher, SBN 196837
                        1
                            Merced County Counsel
                        2   Roger S. Matzkind, SBN 77331
                            Chief Civil Litigator
                        3   2222 M Street, Room 309
                        4   Merced, CA 95340
                            Tel: (209) 385-7564
                        5   Fax: (209) 726-1337
                        6   roger.matzkind@countyofmerced.com

                        7
                            Attorney for Defendant County of Merced and Sheriff Vernon Warnke
                        8
                        9                              In the United States District Court

                    10                    For the Eastern District of California, Fresno Division
                    11
                            Estate of Aaron Bonilla by and through       Case No. 1:18-cv-0329-DAD-SKO
                    12      his personal representative Tamara
                            Bonilla and Tamara Bonilla,                  Memorandum of Points and Authorities
                    13      individually,                                in Support of Motion to Dismiss Second
                    14                                                   Amended Complaint
                                         Plaintiffs,
                    15                                                   [Fed. R. Civ. Proc., Rule 12(b)(6)]
                    16            v.
                                                                         Date: June 18, 2019
                    17      County of Merced; Sheriff Vernon H.          Time: 9:30 a.m.
                            Warnke, Elizabeth Bonilla and Does 1         Courtroom: 5
                    18
                            through 50, inclusive,
                    19
                                         Defendants.
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                        1
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1                                             Table of Contents
                        2
                               I.       Introduction .......................................................................................... 7
                        3
                        4      II.      Legal Standard for Motion to Dismiss ................................................. 8

                        5      III.     The Complaint Should Be Dismissed: Plaintiffs Allege
                                        They Lack Standing ........................................................................... 10
                        6
                               IV.      The First and Second Claims (42 U.S.C. § 1983) Fail to
                        7               Allege Facts Sufficient to Constitute a Claim Upon Which
                        8               Relief Can be Granted Against Any Defendant: The Facts
                                        Alleged Do Not Support Monell Liability or Any
                        9               Constitutional Violation ..................................................................... 10
                    10         V.       The Second Claim (42 U.S.C. § 1983) Fails to Allege Facts
                    11                  Sufficient to Constitute a Claim Upon Which Relief Can
                                        be Granted: The Facts Alleged Do Not Support Monell
                    12                  Liability ............................................................................................... 13
                    13         VI.      The Third Claim (Negligence) Fails to Allege Facts
                    14                  Sufficient to Constitute a Cause of Action Upon Which
                                        Relief Can be Granted Plaintiffs Fail to Allege a Statutory
                    15                  Basis; Fail to Allege Facts Showing Inapplicability of
                                        Immunities; Fail to Allege Duty, Breach of Duty and
                    16
                                        Causation ............................................................................................ 17
                    17
                               VII.     Defendant’s Motion to Dismiss Should Be Granted
                    18                  Without Leave to Amend ................................................................... 22
                    19         VIII. Conclusion ........................................................................................... 23
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                     2
                            Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                Complaint
                        1                                              Table of Authorities
                        2
                            U. S. Constitution
                        3
                        4      U.S. Const. amend. IV ....................................................................................... 11

                        5      U.S. Const. amend VIII ..................................................................................... 12

                        6      U.S. Const. amend. IX ....................................................................................... 11

                        7      U.S. Const. amend. XIV .................................................................................... 11
                        8
                        9   Federal Cases
                    10         Ashcroft v. Iqbal,
                    11                  556 U.S. 662 (2009) ......................................................................... 8, 9, 17

                    12         Balistreri v. Pacifica Police Dep't,
                                        901 F.2d 696 (9th Cir. 1990) ..................................................................... 9
                    13
                               Bell Atlantic Corp. v. Twombly,
                    14
                                        550 U.S. 544 (2007) ................................................................................... 8
                    15
                               Blantz v. California Dept. of Corrections & Rehab., Div. of
                    16               Correctional Health Care Services,
                                        727 F.3d 917 (9th Cir. 2013) .................................................................... 9
                    17
                               Board of County Commissioners of Bryan County, Oklahoma v.
                    18
                                     Brown, 520 U.S. 397 (1997) .................................................................... 16
                    19
                               Carrasquilla v. County of Tulare, No. 1:15-CV-00740-BAM,
                    20                  2016 WL 7474520 (E.D. Cal. Dec. 27, 2016) .................................... 16, 17
                    21         Castro v. County of Los Angeles,
                    22                  833 F.3d 1060 (9th Cir. 2016) ................................................................. 13

                    23         City of Canton,
                                        489 U.S. 378 (1989) ................................................................................. 16
                    24
                               Connick v. Thompson,
                    25                  563 U.S. 51 (2011) ................................................................................... 15
                    26         Dougherty v. City of Covina,
                    27                  654 F.3d 892 (9th Cir. 2011) ................................................................... 15

                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                        3
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                            Farmer v. Bernnan,
                        1
                                  511 U.S. 825 (1994) ................................................................................. 12
                        2
                            Fayle v. Stapley,
                        3         607 F.2d 858 (9th Cir. 1979) ................................................................... 12
                        4   Harper v. City of Los Angeles,
                        5         533 F.3d 1010 (9th Cir. 2008) ................................................................. 14

                        6   Hearns v. Terhune,
                                  413 F.3d 1036 (9th Cir. 2005) ................................................................. 12
                        7
                            Ivey v. Bd of Regents,
                        8         673 F.2d 266 (9th Cir. 1982) ................................................................... 12
                        9   Lemire v. Schwarzenegger, No. 2:08-cv-00455-GEB-EFB,
                    10            2010 WL 430818, at *4 (E.D. Cal. Jan. 28, 2010) .................................. 12

                    11      McDade v. West,
                                  223 F.3d 1135 (9th Cir. 2000) ................................................................. 15
                    12
                            Menotti v. City of Seattle,
                    13
                                  409 F.3d 1113 (9th Cir. 2005) ................................................................. 15
                    14
                            Monell v. New York City Department of Social Services,
                    15            436 U.S. 658 (1978) ................................................................. 7, 10, 13, 14
                    16      Mosher v. Saalfeld,
                                  589 F.2d 438 (9th Cir. 1978) ................................................................... 12
                    17
                    18      Nat’l Council of La Raza v. Cegavske,
                                  800 F.3d 1032 (9th Cir. 2015) ................................................................. 22
                    19
                            Pembaur v. City of Cincinnati,
                    20            475 U.S. 469 (1986) ................................................................................. 16
                    21      Plumeau v. Sch. Dist. No. 40 County of Yamhill,
                    22            130 F.3d 432 (9th Cir. 1997) ................................................................... 15

                    23      Reddy v. Litton Industries, Inc.,
                                  912 F.2d 291 (9th Cir. 1990) ................................................................... 22
                    24
                            Trevino v. Gates,
                    25            99 F.3d 911 (9th Cir. 1996) ..................................................................... 15
                    26
                            Tsao v. Desert Palace, Inc.,
                    27            698 F.3d 1128 (9th Cir.2012) .................................................................. 14
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                     4
                            Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                Complaint
                            Federal Statutes and Rules
                        1
                        2      42 U.S.C. § 1983 ................................................................................ 7, 10, 13, 19

                        3      Fed. R. Civ. P. 8(a)(2) .......................................................................................... 8

                        4      Fed. R. Civ. P. 11 ............................................................................................... 23

                        5      Fed. R. Civ. P. 12(b) ............................................................................................. 8
                        6      Fed. R. Civ. P. 12(b)(6) .................................................................................. 9, 22
                        7
                        8   State Cases
                        9
                               Adams v. Sup. Ct (Centinella Freeman Regional Med Ctr.)
                    10                  196 Cal.App.4th 71 (2011) ...................................................................... 10

                    11         Bryant v. Glastetter,
                                        32 Cal.App.4th 770 (1995) ...................................................................... 18
                    12
                    13
                               Desplancke v. Wilson,
                                        14 Cal.App. 4th 631 (1993) ..................................................................... 10
                    14
                               Gutierrez v. Mono Cty. Sheriff's Dep't, C058201,
                    15                  2009 WL 1153277 (2009) ........................................................................ 20
                    16         Jefferson v. Qwik Korner Market, Inc.,
                    17                  28 Cal.App.4th 990 (1994) ...................................................................... 18

                    18         Ladd v. County of San Mateo,
                                        12 Cal. 4th 913 (1996) ............................................................................. 18
                    19
                               Lopez v. Southern Cal. Rapid Transit Dist.,
                    20                  40 Cal.3d 780 (1985) ............................................................................... 18
                    21         Lowman v. County of Los Angeles,
                    22                  127 Cal.App.3d 613 (1982)...................................................................... 19

                    23         Ludwig v. City of San Diego,
                                        65 Cal.App.4th 1105 (1998) .................................................................... 18
                    24
                               May v. County of Monterey,
                    25
                                        139 Cal.App.3d 717 (1983)...................................................................... 19
                    26
                               Mayo v. White,
                    27                  178 Cal.App.3d 1083 (1986).................................................................... 10
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                        5
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                               Miklosy v. Regents of the University of California,
                        1
                                        44 Cal.App.4th 876 (2008) ...................................................................... 18
                        2
                               Mitchell v. Gonzales,
                        3               54 Cal.3d 1041 (1991) ............................................................................. 21
                        4      Noble v. Los Angeles Dodgers, Inc.,
                        5               168 Cal.App.3d 912 (1993)................................................................ 21, 22

                        6      Nola M. v. University of Southern California,
                                        16 Cal.App.4th 421 (1993) ...................................................................... 21
                        7
                               Reed v. City and County of San Francisco,
                        8               237 Cal. App.2d 23 (1965)....................................................................... 19
                        9
                    10
                            State Statutes
                    11
                               Cal. Civ. Proc. Code § 377.................................................................................. 10
                    12
                               Cal. Civ. Proc. Code § 377.60 ............................................................................ 10
                    13
                               Cal. Gov’t Code § 844.6 ..................................................................................... 19
                    14
                               Cal. Gov’t Code § 844.6 (a) ............................................................................... 19
                    15
                               Cal. Gov’t Code § 844.6 (a)(2) ............................................................................ 19
                    16
                    17         Cal. Gov’t Code § 845 ......................................................................................... 20

                    18         Cal. Gov’t Code § 845.2 ...................................................................................... 20

                    19
                    20      Other Authorities
                    21         Rest.2d Torts, § 431 ........................................................................................... 21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                        6
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1                                                      I.
                        2                                               Introduction
                        3            In the third version of the complaint, Plaintiffs purport to allege three
                        4   claims for relief1: 1. By the Estate of Aaron Bonilla by his “personal
                        5   representative” Tamara Bonilla against the County of Merced (“County”) and
                        6   Sheriff Warnke2 “under” 42 U.S.C. § 1983; 2. The Estate of Aaron Bonilla by his
                        7   “personal representative” Tamara Bonilla against the County of Merced
                        8   (“County”) and Sheriff Warnke for custom, policy and/or practice causing
                        9   Constitutional violations; and, 3. Apparently, by all plaintiffs suing all
                    10      defendants, including “DOES” for negligence.
                    11               Although Plaintiffs have dropped a claim and allegations, they still rely on
                    12      the same conclusory allegations, ignoring this court’s order granting the motion to
                    13      dismiss the first amended complaint (“1AC”). The second amended complaint
                    14      (“2AC”) still alleges that decedent was an inmate in county custody who was
                    15      killed by fellow inmates. Plaintiffs still allege a lack of training and classification
                    16      errors but still fail to allege supportive facts or that any unconstitutional conduct
                    17      directly leading to the decedent’s death. Plaintiffs still fail to allege a Monell3
                    18      claim.
                    19               The 2AC contains dispositive standing issues, including a failure to allege
                    20      how Tamara Bonilla was the “Personal Representative” of the estate, though
                    21      decedent’s mother is alleged to be alive; how Tamara has standing to sue as heir if
                    22      the mother is still alive; and how the representative of the estate can sue for
                    23      wrongful death at the same time as an heir. Indeed, the complaint alleges a lack
                    24      of standing since Tamara is not an heir.
                    25
                    26
                    27      1 Plaintiffs use the terms “cause of action” and “claim for relief” interchangeably. For continuity,
                            this motion will just use the term “claim for relief”, as plaintiffs so designated the first two claims.
                    28      2 Plaintiffs also spelled the Sheriff’s name as “Wernke” on occasion.
Merced County Counsel       3
                              Monell v. New York City Department of Social Services, 436 U.S. 658 (1978).
2222 M Street
Merced, CA 95340
(209) 385-7564                                                         7
                                Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                    Complaint
                        1          As shown in the declaration of Roger S. Matzkind, Ex. A hereto, defendants
                        2   sought to meet and confer with plaintiffs prior to the filing of this motion. Nothing
                        3   was resolved, although plaintiffs were not only provided with the bases of the
                        4   motion, but also provided with decedent’s signed classification documents wherein
                        5   he claimed to be an active Norteno member and agreed to be properly housed with
                        6   his fellow gang members.
                        7                                               II.
                        8                           Legal Standard for Motion to Dismiss
                        9          Fed. R. Civ. P. 12(b) provides, in pertinent part, “. . . a party may assert the
                    10      following defenses by motion: (6) failure to state a claim upon which relief can be
                    11      granted. . . .”
                    12             Under Fed. R. Civ. P. 8(a)(2), a pleading must contain a "short and plain
                    13      statement of the claim showing that the pleader is entitled to relief." The
                    14      complaint must give defendant “fair notice of what the claim is and the grounds
                    15      upon which it rests.” (Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
                    16      (internal quotation and modification omitted).)
                    17             To meet this requirement, the complaint must be supported by factual
                    18      allegations. “Threadbare recitals of the elements of a cause of action, supported
                    19      by mere conclusory statements, do not suffice.” (Ashcroft v. Iqbal, 556 U.S. 662,
                    20      678 (2009).) “While legal conclusions can provide the framework of a complaint,”
                    21      neither legal conclusions nor conclusory statements are themselves sufficient, and
                    22      such statements are not entitled to a presumption of truth. (Id., at 679.) Iqbal
                    23      and Twombly therefore prescribe a two-step process for evaluation of motions to
                    24      dismiss. The court first identifies the non-conclusory factual allegations, and the
                    25      court then determines whether these allegations, taken as true and construed in
                    26      the light most favorable to the plaintiff, “plausibly give rise to an entitlement to
                    27      relief.” (Ibid.)
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                         8
                                Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                    Complaint
                        1            Plausibility refers to whether the non-conclusory factual allegations, when
                        2   assumed to be true, allow the court to “draw the reasonable inference that the
                        3   defendant is liable for the misconduct alleged.” (Iqbal, supra, 556 U.S. at 678.)
                        4   “The plausibility standard is not akin to a ‘probability requirement,’ but it asks
                        5   for more than a sheer possibility that a defendant has acted unlawfully.” (Ibid.
                        6   [quoting Twombly, 550 U.S. at 557].) A complaint may fail to show a right to
                        7   relief either by lacking a cognizable legal theory or by lacking sufficient facts
                        8   alleged under a cognizable legal theory. (Balistreri v. Pacifica Police Dep't, 901
                        9   F.2d 696, 699 (9th Cir. 1990).)
                    10               A pleading “demands more than an unadorned, the-defendant-unlawfully-
                    11      harmed-me accusation. A pleading that offers ‘labels and conclusions’ or ‘a
                    12      formulaic recitation of the elements of a cause of action will not do.’ Nor does a
                    13      complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual
                    14      enhancement.’” (Iqbal, supra, 556 U.S. at 678 [quoting Twombly, 550 U.S. at
                    15      546].) Such is particularly the situation in the case at hand.
                    16               Blantz v. California Dept. of Corrections & Rehab., Div. of Correctional
                    17      Health Care Services, 727 F.3d 917 (9th Cir. 2013) is a good example of the
                    18      requirement for factual assertions to support conclusions. That case affirmed a
                    19      Fed. R. Civ. P. 12(b)(6) dismissal of Hill, a doctor in a medical facility where:
                    20      “The only allegations that mention Hill are that, ‘on information and belief,’ he
                    21      ‘direct[ed]’ the other defendants to take the actions that form the basis of the
                    22      complaint.” (Id. at 926.) Such allegations were held to be insufficient to get past
                    23      the requirements of Ashcroft v. Iqbal. (Blantz, supra, 727 F.3d at 927.). Blantz
                    24      further explained: “Although Hill is alleged to have ‘directed’ the other
                    25      defendants to take these actions, no factual assertions support this allegation,
                    26      and the conclusory allegations are insufficient on their own to defeat a motion to
                    27      dismiss.” (Blantz, supra, 727 F.3d at 927.) Such is the case here.
                    28      ///
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                           9
                                  Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                      Complaint
                        1                                                 III.
                        2         The Complaint Should Be Dismissed: Plaintiffs Allege They Lack Standing
                        3            Without alleging how she became such, Tamara Bonilla alleges she is the
                        4   personal representative of the Estate of Aaron Bonilla. She alleges she is the
                        5   “sister and heir of Decedent.” (Doc 20, 2:19-21). However, she also alleges that
                        6   Elizabeth Bonilla is the mother and heir of the decedent. (Doc 20 at 3: 3-9.)
                        7            California law is clear that siblings of a decedent are not eligible to bring
                        8   an action for wrongful death if a parent of the decedent is alive. (Mayo v. White,
                        9   178 Cal.App.3d 1083, 1088-1089 (1986).) This is the still the case, were the
                    10      mother to give up her claim to being an heir. (Id., at 1089-1090.) This is not
                    11      changed by the revisions to the California Code of Civil Procedure 377 scheme.
                    12      (See, e.g., Cal. Code Civ. Proc. 377.60 and Desplancke v. Wilson, 14 Cal.App. 4th
                    13      631 (1993).) Thus, Tamara cannot individually bring an action for negligence.4
                    14               Plaintiff alleges the mother declines to participate. (Doc 20 at 3:3-6.) Since
                    15      Tamara is not an heir, she also could get naught from the litigation. The
                    16      representative of the estate brings the action on behalf of the heirs. (California
                    17      Code of Civil Procedure 377.60; Adams v. Sup. Ct (Centinella Freeman Regional
                    18      Med Ctr.) 196 Cal.App.4th 71, 77 (2011).)
                    19               Moreover, Tamara does not allege she was appointed by any court, instead
                    20      merely declaring she was somehow anointed the representative of the estate.
                    21                                                    IV.
                    22          The First and Second Claims (42 U.S.C. § 1983) Fail to Allege Facts Sufficient to
                    23          Constitute a Claim Upon Which Relief Can be Granted Against Any Defendant:
                    24             The Facts Alleged Do Not Support Monell Liability or Any Constitutional
                    25                                                 Violation
                    26               It is difficult to determine the bases for the first and second claims, though
                    27
                    28      4
                             As shown in the motion to dismiss the 1AC, she also lacks standing under 42 U.S.C. § 1983. (Doc
Merced County Counsel       19 at 4:18-24.)
2222 M Street
Merced, CA 95340
(209) 385-7564                                                          10
                                  Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                      Complaint
                        1   each appears to be based on some alleged constitutional violation of the 4th, 9th
                        2   and 14th Amendments. The heading for the second claim specifically refers to a
                        3   custom, policy and/or practice.
                        4         In this version of the complaint, plaintiffs allege in the first claim for relief,
                        5   as against the individual defendants, conclusions intended to amount to
                        6   deliberate indifference. This is the same language held to be insufficient in the
                        7   1AC: that they “… ignored or tuned a blind eye to their special legal and
                        8   professional responsibility to ensure proper classification and housing for
                        9   DECEDENT, they ignored or failed to ensure his security and to ensure his
                    10      protection; they failed to follow policies and procedures regarding classification
                    11      and housing for inmates such as DECEDENT, and were trained and knew or
                    12      should have known that failure to do so could and/or would lead to the assault,
                    13      serious injury or even death of DECEDENT” (Doc 20 at 8:2-9.) Plaintiffs further
                    14      conclude this conduct was pervasive and that Warnke knew his deputies were
                    15      improperly placing prisoners with violent offenders and gang members.
                    16            Plaintiffs allege ten boilerplate “failures” on the part of defendants, such as
                    17      allowing a policy of noninterventions in beatings and conducting patrols of
                    18      holding tanks only once ever sixty minutes. (Doc 20 at 4:22-6:6.) Again, plaintiffs
                    19      fail to allege any facts supporting such conclusory allegations or how different
                    20      acts or omissions would have made a difference here. Plaintiffs do not allege
                    21      decedent was not a fellow gang member, housed at his request with his fellow
                    22      Nortenos. They do not allege facts showing adequate history to support
                    23      deliberate indifference. They do not allege he was in a holding tank, or how often
                    24      the cells were patrolled relevant to decedent’s murder.
                    25            The first claim also alleges Warnke ratified this conduct and “sanctioned a
                    26      policy of promoting jail beatings and hostilities as well as to have relinquished
                    27      control of certain mandatory duties and relinquished same to the gangs….” (Doc
                    28      20 at 8:21027.) No “mandatory duties” are alleged. No facts are alleged to
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       11
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1   support the conclusion that beatings were “sanctioned” or any relinquishment.
                        2         As this court explained in granting the motion to dismiss the 1AC,
                        3   plaintiffs cannot rely on a theory of respondeat superior in seeking to hold
                        4   supervisory personnel liable in their individual capacity. Instead, “the causal link
                        5   between him and the claimed constitutional violation must be specifically alleged.
                        6   See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589
                        7   F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations concerning the
                        8   involvement of official personnel in civil rights violations are not sufficient. See
                        9   Ivey v. Bd of Regents, 673 F.2d 266, 268 (9th Cir. 1982).” (Doc 8 at 6:22-7:4.)
                    10      There are no plausible allegations here.
                    11            This court also concluded that plaintiffs Eighth Amendment claim against
                    12      “DOE” defendants in their individual capacities had not been alleged here. (Doc
                    13      19 at 7-9.) As this court explained in granting the dismissal of the 1AC:
                    14
                                         The failure of prison officials to protect inmates from
                    15                   inmate attacks may violate the Eighth Amendment if: (1)
                                         plaintiff alleges an “objectively, sufficiently serious”
                    16                   constitutional deprivation, and (2) the prison officials
                    17                   acted with deliberate indifference and had a “sufficiently
                                         culpable state of mind.” Id. at 834. “To state an Eighth
                    18                   Amendment deliberate indifference claim, Plaintiffs are
                    19                   required to allege that Defendants knew that [plaintiff]
                                         faced a substantial risk of serious harm and disregarded
                    20                   that risk by failing to take reasonable measures to abate
                                         it.” Lemire v. Schwarzenegger, No. 2:08-cv-00455-GEB-
                    21
                                         EFB, 2010 WL 430818, at *4 (E.D. Cal. Jan. 28, 2010)
                    22                   (citing Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir.
                                         2005) and quoting Farmer, 511 U.S. at 842, with internal
                    23                   quotations omitted). “Deliberate indifference entails
                    24                   something more than mere negligence but is satisfied by
                                         something less than acts or omissions for the very purpose
                    25                   of causing harm or with knowledge that harm will result.”
                    26                   Hearns, 413 F.3d at 1040 (internal quotations omitted)
                                         (citing Farmer, 511 U.S. at 835).
                    27
                    28      (Doc. 19 at 7:15-26.)
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       12
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1            This court spent a good amount of time analyzing plaintiffs’ failure to
                        2   support their conclusory allegations with facts. (Doc 19 at 8.) The same failures
                        3   exist in the 2AC.
                        4            Similarly, Plaintiffs fail to allege non-conclusory facts to support a denial of
                        5   due process claim. Plaintiffs would have to allege facts akin to reckless disregard.
                        6   (Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016). They have
                        7   not done so.
                        8            As this court notes, by way of example, in granting the motion to dismiss
                        9   the 1AC, “…plaintiffs have not alleged that the decedent was previously assaulted
                    10      after deputies failed to adhere to the classification and accommodations system at
                    11      the Merced County Jail, that he was particularly vulnerable if housed in a
                    12      particular location, or that there were other reasons why these Doe defendants
                    13      knew or should have known that the decedent faced a substantial risk of serious
                    14      harm where he was held before his death.” (Doc 19 at 9:1-6.) Plaintiffs do not
                    15      allege, and, facing Rule 11 exposure, cannot allege, that decedent warned the
                    16      county employees that he could not be housed with his fellow Nortenos, nor allege
                    17      that he did not claim to be a Norteno and wanted to be housed with his fellow
                    18      gang members.
                    19                                                       V.
                    20      The Second Claim (42 U.S.C. § 1983) Fails to Allege Facts Sufficient to Constitute
                    21          a Claim Upon Which Relief Can be Granted: The Facts Alleged Do Not Support
                    22                                              Monell Liability
                    23           The second claim is brought by the decedent’s estate against the County and
                    24      Sheriff Warnke. At one point, the 2AC alleges that Tamara Bonilla brings the
                    25      action against the sheriff “in his individual capacity”. (Doc 20, 2:10-12.)5
                    26      Plaintiffs dropped their failure to train claim from the 1AC. This time, they seek
                    27
                    28      5
                             As this court noted, any claim against the sheriff in his official capacity was dismissed as
Merced County Counsel       duplicative of the claim against the county. (Doc 19 at, fn 7.)
2222 M Street
Merced, CA 95340
(209) 385-7564                                                          13
                                  Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                      Complaint
                        1   to allege that seven stated customs or practices posed a substantial risk of serious
                        2   harm to inmates in decedent’s situation. The 2AC is constructed as if it borrowed
                        3   from other cases, but fails to allege any facts showing applicability here. These
                        4   unsupported conclusions include allegations of custom, policy or practice of
                        5   improper classifications, placing detainees/inmates in known hostile
                        6   environments and leaving them in unsupervised situations, failure to provide
                        7   reasonable security and placing inmates in cells with known hostile, aggressive ,
                        8   violent, predatory and menacing gangs, failure to supervise, investigate and take
                        9   corrective actions after failures to provide security, assigning deputies with
                    10      known histories of misconduct, and ratifying wrongful conduct. (Doc 20 at 10:8-
                    11      11:13.) Indeed, this court has already described the same allegations as
                    12      insufficient. (Doc 19 at 11: 19-21.)
                    13             In Monell v. New York City Department of Social Services, supra, 436 U.S.
                    14      658, the Supreme Court established that municipal liability under 42 U.S.C. §
                    15      1983 cannot be based on a respondeat superior doctrine, but must be founded
                    16      upon evidence that the government unit itself supported a violation of
                    17      constitutional rights. (Id. at 691-695.) Municipal liability attaches only when
                    18      “execution of a government’s policy or custom, whether made by its lawmakers or
                    19      by those whose edicts or acts may fairly be said to represent official policy, inflicts
                    20      the injury.” (Id. at 694.)
                    21             As this court explained previously, Plaintiffs must allege the policy, custom
                    22      or pattern was “the actionable cause of the claimed injury.” (Doc 19, at 9:15-18;
                    23      citing Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1143 (9th Cir.2012), quoting
                    24      Harper v. City of Los Angeles, 533 F.3d 1010, 1022 (9th Cir. 2008).) Plaintiffs still
                    25      fail to do so.
                    26             In order to establish liability for governmental entities under Monell, a
                    27      plaintiff must prove “(1) that [the plaintiff] possessed a constitutional right of
                    28      which [s]he was deprived; (2) that the municipality had a policy; (3) that this
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                        14
                                Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                    Complaint
                        1   policy amounts to deliberate indifference to the plaintiff's constitutional right;
                        2   and, (4) that the policy is the moving force behind the constitutional violation.”
                        3   (Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) [quoting Plumeau
                        4   v. Sch. Dist. No. 40 County of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997) (internal
                        5   quotation marks and citations omitted].)
                        6         “There are three ways to show a policy or custom of a municipality: (1) by
                        7   showing a longstanding practice or custom which constitutes the standard
                        8   operating procedure of the local governmental entity; (2) by showing that the
                        9   decision-making official was, as a matter of state law, a final policymaking
                    10      authority whose edicts or acts may fairly be said to represent official policy in the
                    11      area of decision; or (3) by showing that an official with final policymaking
                    12      authority either delegated that authority to, or ratified the decision of, a
                    13      subordinate.” (Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005)
                    14      [citations and punctuation omitted].)
                    15            Aside from conclusory allegations, the 2AC provides no facts to show that
                    16      the County had a policy or custom that amounts to deliberate indifference, or that
                    17      the policy or custom was the “moving force” behind the purported constitutional
                    18      violation.
                    19            “A plaintiff cannot demonstrate the existence of a municipal policy or
                    20      custom based solely on a single occurrence of unconstitutional action by a non-
                    21      policymaking employee.” (McDade v. West, 223 F.3d 1135, 1141 (9th Cir. 2000).)
                    22      “Liability for improper custom may not be predicated on isolated or sporadic
                    23      incidents; it must be founded upon practices of sufficient duration, frequency and
                    24      consistency that the conduct has become a traditional method of carrying out
                    25      policy.” (Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. Cal. 1996).) No facts are
                    26      alleged to support deliberate indifference or any sort of recklessness.
                    27            In Connick v. Thompson, 563 U.S. 51, 61 (2011), the Court stated that
                    28      deliberate indifference “is a stringent standard of fault, requiring proof that a
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       15
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1   municipal actor disregarded a known or obvious consequence of his action.”
                        2   (quoting Board of County Commissioners of Bryan County, Oklahoma v. Brown,
                        3   520 U.S. 397, 410 (1997).) A less stringent standard of fault “would result in de
                        4   facto respondeat superior liability on municipalities.” (Ibid. [quoting City of
                        5   Canton, 489 U.S. 378, 392 (1989)].)
                        6         Plaintiffs also fail to allege facts to show that the County of Merced, or the
                        7   sheriff, made “a deliberate choice to follow a course of action . . . from among
                        8   various alternatives.” (Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986).)
                        9         In Carrasquilla v. County of Tulare, No. 1:15-CV-00740-BAM, 2016 WL
                    10      7474520 (E.D. Cal. Dec. 27, 2016), plaintiffs alleged, inter alia, that Tulare
                    11      County violated their Constitutional rights by reason of “…deficiencies in Tulare
                    12      County's policies, practices and customs related to the housing of protective
                    13      custody inmates and detainees charged with child molestation crimes, and the
                    14      failure to properly investigate the subject incident and discipline its employee….”
                    15      (Id., at *1.) Plaintiff Carlos Carrasquilla was arrested for child molestation and
                    16      put in protective custody due to that crime. In the protective custody unit, the
                    17      inmates and guards would communicate by “kites”: notes left on the cell bars. A
                    18      cell mate wrote a kite, claiming he was Mr. Carrasquilla and asked for a
                    19      statement of his charges. A deputy responded in writing, but the note was not
                    20      given to the plaintiff. Two other inmates found out about the charges and
                    21      physically attacked the plaintiff, who was then removed from the cell. (Id., at *6.)
                    22      The district court granted summary judgment for the county. The thrust of the
                    23      motion was that the county’s policies did not amount to deliberate indifference
                    24      and that the housing policies were not the moving force behind the purported
                    25      constitutional violation. (Id., at *10.)
                    26            In Carrasquilla, the county argued that the attackers only received the
                    27      information by trickery; while the plaintiffs argued the county’s classification
                    28      system allowed gang members, and other serious felons to be co-mingled with
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       16
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1   those in protective custody. (Carrasquilla, 2016 WL 7474520 at *11.) The court
                        2   found that there was an intervening event following plaintiff’s placement in the
                        3   protective custody unit, i.e., that it was discovered he was a molester. (Id., at
                        4   *12.) Also, there was no evidence that the placement without the information
                        5   made the risk of harm substantial. (Ibid.) There were also no specific violations
                        6   of any regulations. (Ibid.) Finally, there was no deliberate indifference shown by
                        7   the classification policies. (Id., at *14.)
                        8          While the case at hand does not concern summary judgment, Carrasquilla
                        9   reflects the deficiencies in Plaintiffs’ 2AC. It provides no facts to show the County
                    10      had an official policy of “deliberate indifference”, or that the County was the
                    11      “moving force” behind the purported constitutional violation. A complaint must
                    12      be supported by factual allegations. (Ashcroft v. Iqbal, supra, 556 U.S. at 678.)
                    13      Conclusory statements are not sufficient, and are not entitled to a presumption of
                    14      truth. (Id. at 679.)
                    15                                                    VI.
                    16         The Third Claim (Negligence) Fails to Allege Facts Sufficient to Constitute a
                    17        Cause of Action Upon Which Relief Can be Granted Plaintiffs Fail to Allege a
                    18      Statutory Basis; Fail to Allege Facts Showing Inapplicability of Immunities; Fail
                    19                          to Allege Duty, Breach of Duty and Causation
                    20             Based on the heading, Plaintiffs appear to allege the third claim,
                    21      negligence, against the “DOE” defendants, though the text of the claim refers to
                    22      all defendants. Though incorporating by reference all previous allegations of the
                    23      complaint, the specific negligence alleged is that all defendants “breached their
                    24      duty to assure the competence of Doe Defendants…failed exercise ordinary care
                    25      under the circumstances herein alleged to evaluate and to assure the competence
                    26      of Does…and breached their duty of selecting, training, reviewing and
                    27      periodically evaluating the competency of these individually named deputies.”
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                        17
                                Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                    Complaint
                        1   This breach allegedly created an “unreasonable risk of harm to persons such as
                        2   Decedent.” (Doc 20 at 12: 18-26.)
                        3         Common law tort liability against public entities has been abolished. (See
                        4   e.g., Miklosy v. Regents of the University of California, 44 Cal.App.4th 876, 899
                        5   (2008).) Plaintiffs are required to plead a statutory basis for their claim. (Ibid.)
                        6   Moreover, although negligence normally may be generally pled, such is not the
                        7   case as against a public entity. (Lopez v. Southern Cal. Rapid Transit Dist., 40
                        8   Cal.3d 780, 795 (1985).) They fail to do so.
                        9         The elements of a negligence cause of action are: (1) a legal duty to use due
                    10      care; (2) a breach of that duty; (3) the breach was the proximate or legal cause of
                    11      the resulting injury; and (4) actual loss or damage resulting from the breach of the
                    12      duty of care. (Ladd v. County of San Mateo, 12 Cal. 4th 913, 917 (1996).)
                    13      Plaintiffs fail to allege facts supporting the required element that a breach of duty
                    14      was a proximate cause of decedent’s injuries on the part of County defendants.
                    15            “Foreseeability is the primary and threshold consideration" in determining
                    16      the existence of a legal duty, because otherwise "liability for unforeseen and
                    17      unforeseeable consequences of one's conduct is liability without fault and not
                    18      negligence liability.” (Ludwig v. City of San Diego, 65 Cal.App.4th 1105, 1111
                    19      (1998).) “An act must be sufficiently likely before it may be foreseeable in the
                    20      legal sense. That does not mean simply imaginable or conceivable. Given enough
                    21      imagination, everything is foreseeable…. If the law imposed a duty to protect
                    22      against every conceivable harm, nothing could function.” (Jefferson v. Qwik
                    23      Korner Market, Inc., 28 Cal.App.4th 990, 996 (1994) [Emphasis in original].)
                    24            “In order to limit the otherwise potentially infinite liability which would
                    25      follow every negligent act, the law of torts holds defendant amenable only for
                    26      injuries to others which to defendant at the time were reasonably foreseeable.”
                    27      (Bryant v. Glastetter, 32 Cal.App.4th 770, 778 (1995).)
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       18
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1         Plaintiffs allege that County defendants “breached their duty of selecting,
                        2   training, reviewing and periodically evaluating the competency of these
                        3   individually named deputies. This breach of duty of careful selection, training,
                        4   review and periodic evaluation of the competency of such custody deputies created
                        5   an unreasonable risk of harm to persons such as DECDENT [sic].” (Doc. 5, 16:5-
                        6   9.) However, Plaintiffs fail to identify any specific deficiencies in the selection,
                        7   training, or evaluation of Merced County deputies. Plaintiffs’ conclusory
                        8   allegations of general negligence do not establish a breach of duty.
                        9         Again, Plaintiffs failed to allege non-conclusory facts to support the
                    10      allegations. On the other hand, they allege the facts supporting the statutory
                    11      immunity provided by California Government Code section 844.6(a)(2).
                    12            In granting the motion to dismiss the negligence claim in the 1AC, this
                    13      court concluded that Plaintiffs had failed to respond to the immunity provided by
                    14      Government Code section 844.6(a)(2). (Doc 22 at 15:1-14.) California Government
                    15      Code section 844.6 (a) provides that a public entity “is not liable for is not liable
                    16      for: (1) An injury proximately caused by any prisoner. (2) An injury to any
                    17      prisoner.” (Quoted in linear format.) Again, the 2AC alleges injury to a prisoner,
                    18      by prisoners.
                    19            “Section 844.6 is part of a comprehensive statute dealing with
                    20      governmental tort liability…. The statute being constitutional respondent’s
                    21      demurrer was properly sustained.” (Reed v. City and County of San Francisco,
                    22      237 Cal. App.2d 23, 24-25 (1965) [internal citations omitted].)
                    23            “[S]ection 844.6 precludes actions against public entities for the
                    24      wrongful death of prisoners regardless of the underlying theory of liability.” (May
                    25      v. County of Monterey, 139 Cal.App.3d 717, 721 (1983). [See also Lowman v.
                    26      County of Los Angeles, 127 Cal.App.3d 613, 616 (1982) (holding that Section
                    27      844.6 granted public entities immunity from liability for prisoner’s
                    28      wrongful death.].)
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       19
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1             “A sheriff enjoys broad immunity from suit and may be held liable only
                        2   upon proof of narrowly focused, specific factual allegations regarding misconduct
                        3   outside the immunity generally afforded to that office.” (Gutierrez v. Mono Cty.
                        4   Sheriff's Dep't, 2009 WL 1153277, at *3 (2009).)
                        5             Plaintiffs have also alleged circumstances showing the applicability of
                        6   other state immunities. California Government Code section 845.2 provides:
                        7   “…neither a public entity nor a public employee is liable for failure to provide a
                        8   prison, jail or penal or correctional facility or, if such facility is provided, for
                        9   failure to provide sufficient equipment, personnel or facilities therein.”6 Thus, the
                    10      County defendants are immune from state based liability as to any complaints
                    11      pertaining to the facility itself.
                    12                California Government Code section 845 provides, in part: “Neither a
                    13      public entity nor a public employee is liable for failure to establish a police
                    14      department or otherwise to provide police protection service or, if police protection
                    15      service is provided, for failure to provide sufficient police protection service.”
                    16                The Law Revision Committee Comments for sections 845 and 845.2 explain
                    17      that the purpose of the statutes is to respect “…the political decisions which are
                    18      committed to the policy-making officials of government.” Thus, the County
                    19      defendants are immune from liability based on the discretionary decisions
                    20      pertaining to the extent of protection provided by the physical plant and
                    21      assignment of correctional officers.
                    22                As with the 1AC, Plaintiffs again fail to allege non-conclusory facts of
                    23      negligence by the sheriff or “Doe” defendants. For example, they do not allege
                    24      decedent said he was not a Norteno and should not be housed with this gang.
                    25                Further, Plaintiffs conclusory allegations support that there was no
                    26      causation were there to have been negligence. “Under section 430 of the
                    27      Restatement Second of Torts, ‘[i]n order that a negligent actor shall be liable for
                    28
Merced County Counsel       6   The omitted exception, pertaining to dangerous condition of public property, does not apply.
2222 M Street
Merced, CA 95340
(209) 385-7564                                                          20
                                  Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                      Complaint
                        1   another's harm, it is necessary not only that the actor’s conduct be negligent
                        2   toward the other, but also that the negligence of the actor be a legal cause of the
                        3   other's harm.’ ‘Legal cause’ exists if the actor’s conduct is a ‘substantial factor’ in
                        4   bringing about the harm and there is no rule of law relieving the actor from
                        5   liability.” (Nola M. v. University of Southern California, 16 Cal.App.4th 421,427
                        6   (1993), citing Rest.2d Torts, § 431; Mitchell v. Gonzales, 54 Cal.3d 1041, 1052
                        7   (1991).)
                        8          Here, the “substantial factor” was the decedent’s beating by fellow inmates,
                        9   not an act or omission by County defendants. Further, as shown above, there are
                    10      rules of law which relieve County defendants from liability.
                    11             In Noble v. Los Angeles Dodgers, Inc., 168 Cal.App.3d 912 (1993), a
                    12      husband and wife attended a night baseball game at Dodger Stadium. As they
                    13      returned to their car at the end of the game, the husband was injured when he
                    14      came to the aid of another man who had been attacked by two drunks. The Nobles
                    15      sued the owner of the stadium for damages and won. The Court of Appeal
                    16      reversed, finding the evidence insufficient to establish causation.
                    17             The court stated, “In the case at bench the direct cause of each plaintiff's
                    18      injury was the conduct of the person ... who struck [plaintiff]. Plaintiffs do not
                    19      contend that the Dodgers had actual advance knowledge of the conduct of the
                    20      assailants or of their presence in the parking lot. Plaintiffs’ theory is purely and
                    21      simply that the Dodgers were negligent in failing to effectively deter any and
                    22      everyone from acting in such a manner.” (Noble v. Los Angeles Dodgers, Inc.,
                    23      supra, 168 Cal.App.3d at 916-917 [emphasis in original].)
                    24             The court further stated, “The present case is a classic example of a
                    25      plaintiff establishing what could be described as abstract negligence, in the
                    26      context that the Dodgers’ security didn’t comport with plaintiffs expert’s or the
                    27      jury’s notion of ‘adequacy,’ but failing to prove any causal connection between that
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       21
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1   negligence and the injury.” (Noble v. Los Angeles Dodgers, Inc., supra, 168
                        2   Cal.App.3d at p. 918, fn. omitted.)
                        3         Here, like Noble, Plaintiffs attempt to establish “abstract negligence” fails
                        4   to allege sufficient facts to connect any purported negligence to the injury. The
                        5   “direct cause” of the decedent’s injuries was the conduct of the other inmates who
                        6   beat him.
                        7         Plaintiffs fail to plead statutory liability; fail to plead the cause of action
                        8   lies outside the statutory immunity, and fail to plead sufficient facts to establish
                        9   duty, breach, and causation. The immunities apply and the motion to dismiss
                    10      should be granted without leave to amend.
                    11                                                VII.
                    12         Defendant’s Motion to Dismiss Should Be Granted Without Leave to Amend
                    13            The court has discretion to dismiss without leave to amend when
                    14      amendment may be futile. (See e.g., Nat’l Council of La Raza v. Cegavske, 800
                    15      F.3d 1032, 1045 (9th Cir. 2015).)
                    16            In Reddy v. Litton Industries, Inc., 912 F.2d 291 (9th Cir. 1990), the Ninth
                    17      Circuit affirmed the denial of leave to amend after a Fed. R. Civ. P. 12(b)(6)
                    18      dismissal where the plaintiff alleged he was terminated for refusing to participate
                    19      in a cover up of bribes. (Id., at 292-293.) The appellate court held it is not an
                    20      abuse of discretion to refuse leave to amend when it would be futile to do so. (Id.,
                    21      at 296.) There, it would have been futile because:
                    22
                                         It would not be possible for Reddy to amend his
                    23                   complaint to allege a completely new injury that would
                                         confer standing to sue without contradicting any of the
                    24                   allegations of his original complaint. Although leave to
                    25                   amend should be liberally granted, the amended
                                         complaint may only allege other facts consistent with
                    26                   the challenged pleading.
                    27
                            (Id., at 296-297. [Internal quote and citation omitted for readability].)
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       22
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1         Moreover, Plaintiffs cannot allege around the legal reality that they lack
                        2   standing.
                        3                                            VIII.
                        4                                         Conclusion
                        5      This is the third version of the complaint. Plaintiffs continue to artfully avoid
                        6   setting forth allegations to support their boilerplate conclusions of wrongdoing.
                        7   Potentially facing Fed. R. Civ. P. 11 sanctions, they steadfastly avoid alleging that
                        8   the decedent was in fact a Norteno, appropriately housed with his fellow gang
                        9   members with his consent. Plaintiffs do not allege that decedent told defendants
                    10      or their employees that there was a “hit” out on him. There are no allegations of a
                    11      pattern, recklessness or deliberate indifference. There are no specific, non-
                    12      conclusory allegations supporting negligence or causation.
                    13         Preliminarily, however, Plaintiffs allege facts showing a lack of standing. By
                    14      alleging decedent’s mother is alive, and that she is only a sister, Tamara Bonilla
                    15      alleges she is not an heir and cannot sue for negligence. She concludes, with no
                    16      allegation of authority, that she is the representative of the estate of the decedent.
                    17      Even so, the only heir is the mother who wants no part of this case. There is no
                    18      proper plaintiff here.
                    19            Preliminary to the filing of this motion, and consistent with this court’s
                    20      standing order, movant advised Plaintiffs’ counsel of the bases for this motion.
                    21      Counsel was also provided portions of decedent’s booking documents whereby he
                    22      declared he was an active Norteno gang member and had been such since he was
                    23      15 years of age. The effects of this were discussed with counsel. Plaintiffs’
                    24      counsel never responded to any of the bases for this motion, as set forth in emails,
                    25      including in a telephone conversation of April 29, 2019. (Matzkind Dec., Ex. A.)
                    26            As Plaintiffs are aware from decedent’s own handwriting, decedent
                    27      declared himself to be an active Norteno, and that he had been such since he was
                    28      15 years of age. This is highly relevant to the issue of whether or not Plaintiffs
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       23
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
                        1   could allege a cause of action if permitted to amend. They would have to allege,
                        2   among many other things, the contrary scenario. Plaintiffs again fail to allege
                        3   required elements of the claims. The motion should be granted and leave to
                        4   amend should be denied.
                        5
                            Dated: May 1, 2019                               James N. Fincher
                        6                                                    Merced County Counsel
                        7                                             By:    /s/ Roger S. Matzkind
                        8                                                    Roger S. Matzkind
                                                                             Chief Civil Litigator
                        9                                                    Attorneys for Defendant County of
                    10                                                       Merced and Sheriff Vernon Warnke

                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       24
                               Memorandum of Points and Authorities in Support of Motion to Dismiss Second Amended
                                                                   Complaint
